                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD

TIMOTHY AARON MCPEAK,

           Plaintiff,

v.                                     CIVIL ACTION NO. 1:17-04382

NANCY A. BERRYHILL,
Acting Commissioner of the
Social Security Administration,

           Defendant.


                   MEMORANDUM OPINION AND ORDER

     By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendations regarding disposition, pursuant to

28 U.S.C. § 636(b)(1)(B).     Magistrate Judge Aboulhosn submitted

to the court his Proposed Findings and Recommendation (“PF&R”)

on January 28, 2019, in which he recommended that the district

court deny plaintiff’s request for judgment on the pleadings;

grant the Commissioner’s request to affirm the final decision;

affirm the Commissioner’s decision; and dismiss this matter from

the court’s docket.     ECF No. 21.

     In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing

days, in which to file any objections to the magistrate judge’s

PF&R.   The failure of any party to file such objections
constitutes a waiver of such party’s right to a de novo review

by this court.   See Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).

     Neither party has filed any objections to the magistrate

judge’s PF&R within the required time period.               Accordingly, the

court adopts the factual and legal analysis contained within the

PF&R as follows:

     1. Plaintiff’s request for judgment on the pleadings is

         DENIED, (ECF No. 15);

     2. Commissioner’s request to affirm the final decision is

         GRANTED, (ECF No. 16);

     3. The final decision of the Commissioner is AFFIRMED; and

     4. The Clerk is directed to remove this case from the

         court’s active docket.

     The Clerk is directed to forward a copy of this Memorandum

Opinion and Order to counsel of record.

     It is SO ORDERED this 20th day of March, 2019.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge
